Citation Nr: 0721873	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-34 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to February 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the Remand 
portion of the decision below, is remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The veteran has a current diagnosis of nummular eczema.  

3.  Nummular eczema is not a disease or disability recognized 
by VA to be presumptively related to herbicide exposure.

4.  The evidence of record does not relate the veteran's skin 
disorder to his military service on a direct or presumptive 
basis. 


CONCLUSION OF LAW

The veteran's skin disorder was not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been so incurred, to include as a result of 
exposure to herbicides during service.  38 U.S.C.A. §§ 
101(16), 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claims, a letter dated in May 
2002 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case as none was required.  See 38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a) (6) are 
met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  Review of the veteran's 
service personnel records reveals active military service 
from May 1965 to February 1967, of which he spent January 
1966 to February 1967 stationed in the Republic of Vietnam.  
Additionally, his Department of Defense Form DD-214, Armed 
Forces of the United States Report of Transfer of Discharge, 
reflects that the veteran was awarded, among other 
decorations, the Vietnam Service Medal and the Vietnam 
Campaign Medal.  This evidence establishes that the veteran 
served in the Republic of Vietnam during the Vietnam era 
within the meaning of the controlling law and regulations.  
As such, he is presumed to have been exposed to herbicide 
agents, Agent Orange, during this service.

The Board finds that, although the veteran has met the 
regulatory presumption of exposure to herbicides with active 
service in the Republic of Vietnam during the Vietnam era, 
the medical evidence of record reveals that the veteran has 
nummular eczema, which is not one of the diseases specified 
at 38 C.F.R. § 3.309(e) for which presumptive service 
connection on the basis of herbicide exposure is warranted.  
Rather, the only skin disorders for which service connection 
is warranted under 38 C.F.R. § 3.309(e) are porphyria cutanea 
tarda, and chloracne (or other acneform disease consistent 
with chloracne).  There is no evidence that the veteran has 
either of these conditions, or any of the other presumptive 
diseases for which service connection on the basis of 
herbicide exposure can be granted.  With no evidence of a 
current presumptive disease, service connection on a 
presumptive basis under 38 C.F.R. § 3.309(e) is not 
warranted.

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The Court of Appeals for Veterans Claims (Court) has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  However, in this 
case, there is no evidence showing that the veteran was 
diagnosed with a skin disorder during service.  His service 
medical records, to include his February 1967 service 
separation examination, do not reflect any treatment for a 
skin condition or a diagnosis of a chronic skin disorder.  
Similarly, there is no competent medical evidence of record 
which links the veteran's current skin disorder to his active 
military service or to any incident in service, to include 
exposure to herbicides.  Although the postservice evidence of 
record reflects that the veteran was initially noted by VA 
physicians in June 2000 to have nummular eczema, a diagnosis 
which was continued in VA outpatient treatment records dated 
through August 2004, none of these treatment records provide 
a nexus opinion linking the disorder to the veteran's 
military service.  

To the extent that the June 2000 VA treatment record reflects 
that the veteran has a "long history of dermatitis," this 
cannot be considered a nexus opinion; because there is no 
evidence that the VA physician reviewed the veteran's 
objective medical history at the time of this outpatient 
visit, it follows that this statement was made based on the 
reported history of the veteran, and is accordingly not 
probative for VA purposes.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  For 
the same reason, the observation of said "long history" 
cannot be considered evidence of continuity of symptomatology 
since service separation.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991)

Because the veteran does not have a diagnosis of a current 
skin disorder recognized to be presumptively related to 
herbicide exposure, and the evidence of record does not show 
that his current skin disorder is otherwise related to his 
military service, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder, to include as due to 
herbicide exposure, is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he incurred PTSD as a result of his 
experiences while serving in Vietnam, and asserts that he has 
had psychological difficulties since this service.  The Board 
notes that VA medical evidence in the claims file contains a 
current diagnosis of PTSD.  The Board also observes that the 
RO denied the veteran's claim for service connection for PTSD 
because combat duty had not been shown, and the evidence did 
not demonstrate a verified stressor in service.  The RO had 
attempted to obtain detailed information from the veteran, in 
a letter dated in May 2002, regarding stressors he had 
experienced during service; in his June 2003 stressor 
statement, the veteran gave a somewhat vague history of his 
experiences in Vietnam, providing no identifying dates, 
locations, or names with which the RO could provide a search 
request to the Joint Services Records Research Center 
(JSRRC).

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veteran's statements in this regard 
simply because treating medical providers have done so.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  Although the RO made efforts to 
obtain details about the veteran's inservice stressors, the 
Board concludes that further efforts are warranted.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of [combat] 
service."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2006).  To 
that end, during an October 2003 PTSD evaluation at a VA 
Medical Center, the veteran claimed that he had been awarded 
the Combat Infantry Badge (CIB) in addition to his other 
service medals (to include the Vietnam Service Medal and the 
Vietnam Campaign Medal).  The veteran's Department of Defense 
Form DD-214, Armed Forces of the United States Report of 
Transfer of Discharge, does not reflect that the CIB was 
awarded to this veteran.  However, due to the possibility of 
administrative error, on Remand, the RO should request that 
the veteran provide any evidence in his possession that he 
was awarded the CIB.

If in this case VA determines, based on the above cited case 
precedent, and absent evidence that the veteran was awarded 
the CIB, that the veteran did not engage in combat with the 
enemy, or that the veteran is claiming stressors not related 
to combat, his lay testimony alone is not enough to establish 
that the stressors actually occurred.  Rather, his testimony 
must be corroborated by "credible supporting evidence" and 
must not be contradicted by service records.  38 C.F.R. 
§ 3.304(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994); 
Zarycki, 6 Vet. App. at 98.

It may be possible that a veteran who did not have a combat 
military occupational specialty (MOS) and did not receive 
combat awards or decorations nevertheless "engaged in combat 
with the enemy."  However, unless other service department 
evidence can be developed to show such engagement, the 
veteran must provide evidence to corroborate his testimony 
that the stressor he claims to have experienced in service 
actually did occur.  38 C.F.R. § 3.304(f); Wood, 1 Vet. App. 
190, 192-93 (1991); Zarycki, 6 Vet App. at 92, citing Manual 
M21-1, Part VI, para. 7.46(e).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The Court has noted that in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood, 1 Vet. App. at 193.  If upon 
remand the RO is unsuccessful in developing evidence to show 
that the veteran engaged in combat with the enemy, the RO 
must inform the veteran that he is required to submit "other 
credible supporting evidence," such as the statements of 
fellow service members who witnessed the stressful events 
that the veteran alleges he experienced in service.  38 
C.F.R. § 3.304(f); Doran, 6 Vet. App. at 289.

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause PTSD.  The Court has held that this determination is a 
medical matter, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  West v. Brown, 7 Vet. App. 70, 78-79 
(1994).

Accordingly, in approaching the veteran's claim for service 
connection for PTSD, the question of the existence and 
character of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators, 
having given due consideration to all matters of credibility 
raised by the record, conclude that the record establishes 
the existence and character of such an alleged stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicator should specify to the examiner(s) 
precisely what stressors have been accepted, as established 
by the record, and the medical examiner(s) must be instructed 
that only those events may be considered in determining 
whether stressors, to which the appellant was exposed during 
service, were of sufficient severity as to have resulted in 
current psychiatric symptoms.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD is 
due to service would be pointless.  Likewise, if the examiner 
renders a diagnosis of PTSD that is not clearly based upon 
confirmed stressors in service, the examination would be 
inadequate for rating purposes.

In light of the above, the issue of entitlement to service 
connection for PTSD is remanded for the following actions:

1.  The RO must send the veteran a 
letter requesting that, because the 
veteran's Department of Defense Form 
DD-214, Armed Forces of the United 
States Report of Transfer of Discharge, 
does not reflect that he received the 
Combat Infantry Badge (CIB), the 
veteran provide the RO with any 
evidence he has in his possession of 
this decoration, to include the 
accompanying award letter or any other 
documentation. 

Additionally, the RO must request that 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran must 
be asked to provide specific details of 
the claimed stressful events he 
experienced during service, such as 
dates, places, detailed descriptions of 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  The veteran must be informed 
that if he cannot provide a specific 
date for a given stressor, he must 
provide, at minimum, a two-month range 
in which the event would have occurred.

The RO must advise the veteran that 
this information is vitally necessary 
to obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information that 
he can regarding the stressors he 
claims to have experienced in service, 
such as "buddy" statements of fellow 
service members.  The RO must also 
advise him that failure to respond may 
result in adverse action.

2.  Thereafter, the RO must prepare a 
summary of all claimed stressors 
reported by the veteran, to include 
those stressors claimed in previous 
written statements, any statement sent 
in response to the letter described 
above, and statements made to examining 
health care professionals contained in 
the postservice medical evidence of 
record.  Particular attention must be 
paid to the veteran's June 2003 
stressor statement, the October 2003 VA 
outpatient treatment record in which 
the veteran is initially diagnosed with 
PTSD, and any other descriptions of 
stressors received consequent to the 
actions described above.  The RO must 
then send this summary, along with the 
veteran's appropriate personnel 
records, and any additional information 
received pursuant to this Remand, to 
the Joint Services Record Research 
Center, Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, 
Virginia 22315-3802.  The RO must 
request that JSRRC provide any 
information available which might 
corroborate the veteran's alleged 
stressors.  If JSRRC is unable to 
provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated 
with the claims file.

3.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
veteran's lay testimony-in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with 
the circumstances of service-as 
conclusive evidence of the occurrence 
of the stressor.  If the RO determines 
that the evidence does not show that 
the veteran "engaged in combat with the 
enemy," the RO must consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO must schedule 
the veteran for a comprehensive VA 
psychiatric examination to determine 
the nature and etiology of any 
psychiatric found.  The entire claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology, and one or more 
of the inservice stressors, which are 
found by the examiner to be both 
established by the record and 
sufficient to produce PTSD.  A complete 
rationale for all opinions must be 
stated.  The report must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination scheduled, and to 
cooperate in the development of the 
claim.  The RO must note that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).

6.  Following completion of the 
foregoing, the RO must review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
to the examiner for corrective action. 
38 C.F.R. § 4.2 (2006).  "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992); Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

7.  The RO must then readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD.  If the 
claim remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


